DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 41, 42, 44, and 48-50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Giarrusso et al. (US Patent No. 5,137,283).
Regarding claim 38, the Giarrusso et al. (hereinafter Giarrusso) reference discloses a panel (10 and equivalents) capable of forming at least a part of a wall of a sectional tank, the panel comprising a base member (12 and equivalents) that is completely encapsulated by an elastomeric coating (14 and corresponding equivalents).
Regarding claim 41, the Giarrusso reference discloses the elastomeric coating comprises a polyurethane or a polyurea or a polyurethane/polyurea hybrid elastomer (Col. 3, Lines 5-27).
Regarding claim 42, the Giarrusso reference discloses the coating. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 42 is anticipated by Giarrusso.  The process by which the coating is made is not a patentable distinction.
Regarding claim 44, the Giarrusso reference discloses the base member comprises at least one of fibreglass, plastic, concrete, cement and metal (Col. 3, Lines 28-42).

Regarding claim 49, the Giarrusso reference discloses the coating comprises multiple layers (Figs. 2,4,5,6).
Regarding claim 50, the Giarrusso reference discloses the multiple layers are of the same material (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forry.
Regarding claim 43, the Giarrusso reference discloses the invention substantially as claimed in claim 38.
However, the Giarrusso reference fails to explicitly disclose a resin that forms the coating has, at room temperature, a gel time of less than 120 minutes
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a claimed material for the anchor formations, since it has been held to be within the general skill of a worker in the art to select a known material 
Regarding claims 45 and 46, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art to provide one or more plastic or steel anchor formations, where each anchor formation is partwise anchored in the coating and partwise anchored to the base member in order to secure the seal member.
Regarding claim 47, the Giarrusso reference discloses the invention substantially as claimed in claim 38.
However, the Giarrusso reference fails to explicitly disclose the one or more anchor formations comprise a generally cruciform-shaped profile.
It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the anchor formations to be a generally cruciform-shaped profile, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide a more secure attachment. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 51, the Giarrusso reference discloses the invention substantially as claimed in claim 38.
However, the Giarrusso reference fails to explicitly disclose the thickness of the coating.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the thickness between 0.1mm and 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233.


Response to Arguments
In response to applicant's argument that the panel is used for forming at least a part of a wall of a sectional tank, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydrostatic pressure exerted by fluid stored in the tank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675